Case 2 7-cv-08833-PSG-E



    1 ANDREW T. KOENIG, State Bar No. 158431
      Attorney at Law
    2 93 S. Chestnut Street, Suite 208
      Ventura, California 93001
    3 Telephone: (805)653-7937
      Facsimile:(805)653-7225
    4 E-Mail: andrewtkoenig@hotmail.com
    5   Attorney for Plaintiff Marlow Hartson
    6

    7

    8                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
    9                             WESTERN DIVISION
   l0
        MARLOW HARTSON,                         CASE NO. CV-17-8833-PSG(E)
   11

   12        Plaintiff,                                      ]ORDER
                                                 AWARDING ATTORNEY'S
   13            v.                              FEES AND COSTS PURSUANT
                                                 TO THE E~UAL ACCESS TO
   14                                            J[JSTICE A T, 28 U.S.C.
        NANCY A. BERRYHILL,                                     COURT COSTS
   15   ACTING COMMISSIONER OF                  ~URSUdANTO
        SOCIAL SECURITY,                        28 U.S.C. § 1920
   16
             Defendant.
   17

   18

   19      Based upon the parties' Stipulation for Award of EAJA Fees ("Stipulation"),
  20 IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
  21    Justice Act in the amount ofFOUR-THOUSAND ONE-HUNDRED DOLLARS
  22 and NO CENTS ($4,100.00), as authorized by 28 U.S.C. § 2412(d), and Court
  23 costs in the amount of FOUR-HiJNDRED DOLLARS and NO CENTS ($400.00),
  24 pursuant to 28 U.S.C. § 1920, subject to the terms of the Stipulation.
  25 Dated:3J~/J>~
  26

  27

  28

                                                1
